Citation Nr: 0733232	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veteran's 
Healthcare System at the Malcolm Randall VA Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs health care system.  


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The appellant's period of service has not been verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in March 2005 of the 
Department of Veterans Affairs (VA) North Florida/South 
Georgia Veteran's Healthcare System, the agency of original 
jurisdiction.  

The appeal is REMANDED to the North Florida/South Georgia 
Veteran's Healthcare System via the Appeals Management Center 
in Washington, DC.  


REMAND

In the statement of the case, issued in June 2005, the agency 
of original jurisdiction stated that the appellant's 
financial information placed him in Priority Category 8 and 
he was therefore not eligible for enrollment in the 
Department of Veterans Affairs health care system at this 
time because he applied after January 1, 2003.   

The financial information relied on by agency of original 
jurisdiction is not in the record and in order for the Board 
to make an independent review of the claim the financial 
information is needed.  Also in his VA Form 9, the appellant 
stated that he filed for bankruptcy.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's claims file 
from the St. Petersburg Regional Office. 

2. Ask the appellant for current 
financial information, including 
documentation of bankruptcy, to show that 
he is unable to defray the expenses of 
health care.

3. After the above development has been 
completed, readjudicate the claim.  If 
the determination remains adverse, 
furnish the appellant a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

